Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, 21, 23-31 are allowed.  
Claim 1 is directed toward 
A non transitory computer program product tangibly embodied in a computer readable medium and containing instructions that, when executed, cause a processor to perform operations to determine various user-specific irritant sensitivities, the operations comprising: 
receiving data comprising respiration-vocalization state information and a first location property associated with a local monitoring device of a user; 
accessing environmental quality data pertaining to a predetermined location in proximity to the user; 
accessing known sensitivities data comprising information associated with other users with known irritant sensitivities and a second location property;
determining at least one statistical relationship value representative of a statistical relationship between the at least one record, the environmental quality data, and the known sensitivities data on the first location property, the predetermined location, and the second location property via a data correlation engine; wherein the at least one statistical relationship value is associated with a confidence indication that is ; 
storing, in the data storage system, the at least one statistical relationship value in association with the at least one record;  
sending, for output on an output device, the at least one statistical relationship value; 
wherein the respiration-vocalization state information comprises voice quality information associated with a sample of speech input of the user received at a microphone of the local monitoring device to create baseline data of the user’s voice; 
automatically activating a respiration-vocalization data acquisition system whenever the user employs his voice to interact with the local monitoring device; 
periodically sampling the speech input in order to determine a shift in the voice quality above a threshold level; and 
triggering an indicator, based on the determination that the shift in the voice quality is above the threshold level, and based on the stored baseline data of a user’s voice, wherein the baseline data includes at least one of tone, frequency and shift of the user’s voice, wherein the indicator alerts the local monitoring device of the user of an impending illness

For claim rejection under 35USC 101, the current invention recites “apply the weighing factor to each of the metrics and the use of training model to produce to the one or more metrics”. These steps would simply add an abstract idea of Mathematical Concept to the claim. However, the claim recites “a predicted future utilization of Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception
With respect to claim rejection under 35 USC 103, the closet prior art relates to Coyle et al. (US. 20050119586 hereinafter Coyle) in view of Shouldice et al. (WO 2017032873A2 hereinafter Shouldice) and further in view of Skardon (US. 20020186137) and further in view of Kumar (US. 20150142492A1). Coyle discloses respiration event detection. Shouldice discloses systems and method for monitoring and management of chronic disease. Kumar discloses voice-based health monitor including a vocal energy level monitor. However, the combined art does not disclose wherein the at least one statistical relationship value is associated with a confidence indication that is based at least in part on a proximity level associated with the first location and the second location property and triggering an indicator, based on the determination that the shift in the voice quality is above the threshold level, and based on the stored baseline data of a user’s voice, wherein the baseline data includes at least 
The closest foreign prior art of "CN 107438398 A” discloses wearable device or connection options (such as WWW, IP, LAN, WAN, auxiliary/monitoring/sensing or computing system. SAAS, comprises a cloud computing service or NAS, point-to-point connection, etc.) by sensing, monitoring, tracking, storing and/or analyzing the body physiological parameter, the pathologic state, mental state, sleep, sleep, activity, fitness, health status, other conscious state, to transition and/or neurological parameters. comprises the option of automatically determining a predicted, health condition/disorder or disease or a related event. by combining the processing power or the multivariate analysis) or combination (i.e., applicable to any of the following or any combination of the cluster or set of characterizing and measuring. However, the reference does not disclose one statistical relationship value is associated with a confidence indication that is based at least in part on a proximity level associated with the first location and the second location property and triggering an indicator, based on the determination that the shift in the voice quality is above the threshold level, and based on the stored baseline data of a user’s voice, wherein the baseline data includes at least one of tone, frequency and shift of the user’s voice, wherein the indicator alerts the local monitoring device of the user of an impending illness corresponding to the real-time data, wherein the user interface is dynamically updated in real-time based upon at least one of new real-time data, new historical data, and changes in the analysis.  

However, the NPL reference does not disclose statistical relationship value is associated with a confidence indication that is based at least in part on a proximity level associated with the first location and the second location property and triggering an indicator, based on the determination that the shift in the voice quality is above the threshold level, and based on the stored baseline data of a user’s voice, wherein the baseline data includes at least one of tone, frequency and shift of the user’s voice, wherein the indicator alerts the local monitoring device of the user of an impending illness corresponding to the real-time data, wherein the user interface is dynamically 
Claims 3-11, 30 are dependent from claim 1 and are allowed as the same reason given above. 
Claims 21, 23-28, 31 incorporate all the limitations of claims 1,3-11, 30 and are allowed for the same reasons given above. 
Claim 29 incorporates all the limitations of claims1, 3-11, 30 and are allowed for the same reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686